Citation Nr: 0636166	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a disability of the 
lungs.

3.  Entitlement to non-service-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



REMAND

The veteran had active service from October 1973 until 
November 1973.

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  The notice requirement 
is applicable to all aspects of the claim, to include 
potential disability ratings.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran has never received notice of what evidence is 
necessary to establish his claims for service connection or 
non-service connected pension benefits.  Thus, this case must 
be remanded to afford the veteran adequate notice regarding 
the necessary evidence to substantiate his claims.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate his service 
connection and non-service connected pension 
benefits claims.

2.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a Supplemental Statement of the Case 
(SSOC) and allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



